DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on January 28, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1 and 16-29 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 16-27, drawn to the technical feature of a method for decoupling cell growth from production of a biochemical compound or recombinant polypeptide in a microorganism having the ability to produce said biochemical compound or recombinant polypeptide, the method comprising inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide.


a) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory nucleic acid molecule that specifically hybridizes under cellular conditions with cellular mRNA or genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 
b) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory nucleic acid molecule that specifically hybridizes under cellular conditions with cellular mRNA or genomic DNA encoding an enzyme involved in the biosynthesis of a purine nucleotide; 
c) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and a nucleotide sequence encoding a single guide RNA (sgRNA), which specifically hybridizes under cellular conditions with genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; or an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a single guide RNA (sgRNA), which specifically hybridizes under cellular conditions with genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 
d) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and a nucleotide sequence encoding a single guide RNA (sgRNA), which specifically hybridizes under cellular 
e) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, the regulatory sequence of said gene comprises a repressible promoter; 
f) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, the regulatory sequence of said gene comprises an operator; wherein the genetically modified microorganism further comprises an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a repressor that is capable of binding to the operator; 
g) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, the regulatory sequence of said gene comprises a repressible promoter; 
h) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, the regulatory sequence of said gene comprises an operator; wherein the genetically modified microorganism further comprises an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a repressor that is capable of binding to the operator; and 
i) an inactivated gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 

k) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, wherein the gene comprises within the region encoding an UTR, such as a 5'-UTR, a nucleotide sequence encoding a riboswitch; or 
l) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, wherein the gene comprises within the region encoding an UTR, such as a 5'-UTR, a nucleotide sequence encoding a riboswitch.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions listed as Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the method of Group I does not require the genetically modified microorganism of Group II.
The inventions of Groups I and II lack unity of invention because even though the inventions require the technical feature of a microorganism with inhibited expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Samant et al. (PLoS Pathog. 4(2):e37, 2008, 10 pages; cited on the information disclosure statement filed on February 6, 2019), which discloses an Escherichia coli with a deletion of a gene involved in biosynthesis of purines or pyrimidines (p. 2, column 2).  

Election of Species
If applicant elects the invention of Group I, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) the biochemical compound is L-tyrosine or a derivative thereof; and 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 16, and 19-27.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different biochemical compound and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a microorganism capable of producing a biochemical compound, the microorganism having inhibited expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide, which does not make a contribution over the prior art in view of Samant et al. (PLoS Pathog. 4(2):e37, 2008, 10 pages; cited on the information Escherichia coli with a deletion of a gene involved in biosynthesis of purines or pyrimidines (p. 2, column 2) and given that E. coli is known to produce a biochemical compound.  

If applicant elects the invention of Group I, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotidine-5'-phosphate decarboxylase activity, 
2) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having carbamoyl phosphate synthase activity, 
3) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having aspartate carbamoyltransferase activity, 
4) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having dihydroorotase activity, 
5) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having dihydroorotate dehydrogenase activity, 
6) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotate phosphoribosyltransferase activity, 

8) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having nucleoside diphosphate kinase activity,
9) enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having CTP synthase activity,
10) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having amidophosphoribosyltransferase activity, 
11) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylamine-glycine ligase activity, 
12) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylglycineamide formyltransferase activity, 
13) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylformylglycinamidine synthase activity, 
14) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylformylglycineamidine cyclo-ligase activity, 
15) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having N5-carboxyaminoimidazoleribonucleotide synthetase activity, 
16) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having N5-carboxyaminoimidazole ribonucleotide mutase activity, 
17) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylaminoimidazolesuccinocarboxamide synthase activity, 

19) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having phosphoribosylaminoimidazole-carboxamide formyltransferase activity, 
20) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having IMP cyclohydolase activity, 
21) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having adenylosuccinate synthase activity, 
22) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having adenylate kinase activity, 
23) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having ATP synthase activity, 
24) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having IMP dehydrogenase activity, 
25) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having GMP synthase activity, 
26) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having guanylate kinase activity, and
27) enzyme involved in the biosynthesis of a purine nucleotide, the enzyme having nucleoside-diphosphate kinase activity.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 16-18, and 24-27.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different enzyme involved in the biosynthesis of a pyrimidine or purine nucleotide and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is a microorganism with inhibited expression or activity of at least one enzyme involved in the biosynthesis of a pyrimidine or purine nucleotide, which does not make a contribution over the prior art in view of Samant et al. (supra), which discloses an Escherichia coli with a deletion of a gene involved in biosynthesis of purines or pyrimidines (p. 2, column 2) and given that E. coli is known to produce a biochemical compound.  


The species are as follows: 
AA) expression of the enzyme is inhibited by introducing or expressing in the microorganism an inhibitory nucleic acid molecule that specifically hybridizes under cellular conditions with cellular mRNA or genomic DNA encoding said enzyme,
BB) expression of the enzyme is inhibited by introducing or expressing in the microorganism a catalytically inactive RNA-guided endonuclease and a single guide RNA (sgRNA) specifically hybridizing under cellular conditions with the genomic DNA encoding said enzyme,
CC) expression of the enzyme is inhibited by a repressible promoter, and
DD) activity of the enzyme is inhibited by exposing the microorganism to an inhibitor of the enzyme.
Applicant is required, in reply to this action, to elect a single species of A) and B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different method for inhibiting expression or activity of an enzyme involved in the biosynthesis of a nucleotide and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a microorganism capable of producing a biochemical compound, the microorganism having inhibited expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide, which does not make a contribution over the prior art in view of Samant et al. (supra), which discloses an Escherichia coli with a deletion of a gene involved in biosynthesis of purines or pyrimidines (p. 2, column 2) and given that E. coli is known to produce a biochemical compound.  

If applicant elects the invention of Group II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because 
The species are as follows: 
a) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory nucleic acid molecule that specifically hybridizes under cellular conditions with cellular mRNA or genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 
b) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory nucleic acid molecule that specifically hybridizes under cellular conditions with cellular mRNA or genomic DNA encoding an enzyme involved in the biosynthesis of a purine nucleotide; 
c) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and a nucleotide sequence encoding a single guide RNA (sgRNA), which specifically hybridizes under cellular conditions with genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; or an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a single guide RNA (sgRNA), which specifically hybridizes under cellular conditions with genomic DNA encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 
d) an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a catalytically inactive RNA-guided endonuclease and a nucleotide sequence 
e) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, the regulatory sequence of said gene comprises a repressible promoter; 
f) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, the regulatory sequence of said gene comprises an operator; wherein the genetically modified microorganism further comprises an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a repressor that is capable of binding to the operator; 
g) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, the regulatory sequence of said gene comprises a repressible promoter; 
h) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, the regulatory sequence of said gene comprises an operator; wherein the genetically modified microorganism further comprises an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a repressor that is capable of binding to the operator; 
i) an inactivated gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide; 

k) a gene encoding an enzyme involved in the biosynthesis of a pyrimidine nucleotide, wherein the gene comprises within the region encoding an UTR, such as a 5'-UTR, a nucleotide sequence encoding a riboswitch; and 
l) a gene encoding an enzyme involved in the biosynthesis of a purine nucleotide, wherein the gene comprises within the region encoding an UTR, such as a 5'-UTR, a nucleotide sequence encoding a riboswitch.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 28 and 29.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a genetically modified microorganism comprising a modification that inhibits expression of a gene encoding an enzyme involved in purine or pyrimidine biosynthesis, which does not make a contribution over the prior art in view of Samant et al. (supra), which discloses an Escherichia coli with a deletion of a gene involved in biosynthesis of purines or pyrimidines (p. 2, column 2).  

If applicant elects the invention of Group II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AAA) heterologous polypeptide having tyrosine ammonia lyase activity, and
BBB) heterologous polypeptide having an aryl sulfotransferase activity.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 28 and 29.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different heterologous polypeptide and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a genetically modified microorganism comprising a modification that inhibits expression of a gene encoding an enzyme involved in purine or pyrimidine biosynthesis, and comprising a heterologous polypeptide, which does not make a contribution over the prior art in view of Samant et al. (supra), which discloses a Bacillus anthracis with a deletion of a gene involved in biosynthesis of purines or pyrimidines and transformed with a polynucleotide encoding a heterologous polypeptide (p. 6, column 1; p. 8, column 1, bottom).  

Notice of Potential Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656